COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 J.S.,
                                                 §                No. 08-13-00354-CV
                    Appellant,
                                                 §                  Appeal from the
 v.
                                                 §           65th Judicial District Court
 TEXAS DEPARTMENT OF FAMILY
 AND PROTECTIVE SERVICES,                        §            of El Paso County, Texas
            Appellee.
                                                 §                (TC#2012DCM03212)

                                                 §

                                        JUDGMENT

         The Court has considered this cause on the record and concludes that there was no error

in the judgment. We therefore affirm the judgment of the court below. It appearing to this Court

that Appellant is indigent for purposes of appeal, this Court makes no other order with respect

thereto. This decision shall be certified below for observance.

         IT IS SO ORDERED THIS 29TH DAY OF OCTOBER, 2014.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)